           Case 1:19-cv-09863-VEC Document 22 Filed 07/20/20 Page 1 of 1



                                                                           USDC SDNY
UNITED STATES DISTRICT COURT
                                                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ELECTRONICALLY FILED
 -------------------------------------------------------------- X          DOC #:
  HIMELDA MENDEZ AND ON BEHALF OF                               :          DATE FILED: 07/20/2020
  ALL OTHER PERSONS SIMILARLY                                   :
  SITUATED,                                                     :
                                                                :
                                              Plaintiff,        :          19-CV-9863 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
                                                                :
  TIM HORTONS USA INC.,                                         :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a motion to dismiss is currently pending in this action;

        WHEREAS the United States Court of Appeals for the Second Circuit has ordered

expedited briefing in a consolidated appeal raising virtually identical issues, see Mendez v.

AnnTaylor, Inc., No. 20-1550 (2d. Cir.);

        WHEREAS the Court ordered the parties to show cause why this action should not be

stayed pending the Second Circuit’s ruling; and

        WHEREAS no show-cause response has been received;

        IT IS HEREBY ORDERED THAT the Clerk of Court shall STAY this case and all

pending motions.


SO ORDERED.
                                                                    ________________________
Date: July 20, 2020                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
